DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 7, 8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang et al (US Pat. Pub. 2015/0131376; hereinafter referred to as Tsang) in view of Yang et al (US Pat. 8,351,258; hereinafter referred to as Yang).
As per claim 1:
	Tsang teaches an apparatus comprising: 
a non-volatile memory (Fig. 3, 350) including a plurality of memory cells (Fig. 2); and 
a control circuit in communication with the plurality of memory cells (Fig. 3, 300), and configured to: 
perform an operation (Fig. 6, 604; Fig. 9, 900) to revise a read signal (Fig. 2, R1-R5) based on comparisons of numbers of memory cells from among the plurality of memory cells in a group (Fig. 2, 210-213) having a value of a data state in adjacent areas (Fig. 2, 250; cell 2 has a 0 to 1 bit flip as explained in paragraph 31.  The 0 and 1 states are adjacent data states as shown by 202 and 204), 
establish a final read signal based on a result of the operation (Fig. 5, estimated threshold), and 
use the final read signal to distinguish between two adjacent data states stored in the group (Fig. 2, final threshold voltage R is to distinguish between 202 and 204).
Not explicitly disclosed is wherein the adjacent areas include a first area having a first data state associated with a first threshold voltage distribution, and a second area adjacent the first area and having a second data state associated with a second voltage distribution, and wherein the control circuit is configured to determine a magnitude of the final read signal based on a difference between a number of memory cells from among the plurality of memory cells in the first area that have a value of the second data state, and a number of memory cells from among the plurality of memory cells in the second area that have a value of the first data state.  However, Yang in an analogous art teaches:
wherein the adjacent areas include a first area having a first data state associated with a first threshold voltage distribution (Fig. 5, “1”), and a second area adjacent the first area and having a second data state associated with a second voltage distribution (Fig. 5, “0”), and 
wherein the control circuit is configured to determine a magnitude of the final read signal (col. 5, lines 43-44; Vref) based on a difference (col. 2, lines 59-62; col. 5, lines 44-46 and 55-58) between a number of memory cells from among the plurality of memory cells in the first area that have a value of the second data state (col. 4, lines 56-57; “A” which represents the area as shown in Fig. 7C, A2 of the specification), and a number of memory cells from among the plurality of memory cells in the second area that have a value of the first data state (col. 4, lines 57-59; “B” which represents the area as shown in Fig. 7C, A1 of the specification).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the technique of Yang to determine the threshold voltage of Tsang.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have allowed adjusting the threshold voltage adaptively on the fly (col. 4, lines 6-9).
As per claim 3:	Tsang teaches the apparatus of claim 1, wherein the control circuit revises the read signal to decrease a number of error bits read from the non-volatile memory (Fig. 4, 102a).
As per claim 5:	Tsang teaches the apparatus of claim 1, wherein the control circuit compares the numbers of memory cells in the group (Fig. 2, 210-213) having a threshold voltage in the adjacent areas (Fig. 5; all bin counts are of bit flip errors in which the cell has a threshold voltage in the adjacent area as shown in Fig. 2).
As per claim 7:
	Tsang teaches the apparatus of claim 1, wherein the control circuit programs the group of memory cells to a plurality of threshold voltage distributions including the first and second threshold voltage distributions (Fig. 2, 202-204 and Fig. 10, 1002-1005), 
each of the plurality of threshold voltage distributions is associated with the data state (Fig. 2, each threshold voltage is associated with either data state 202 and 204), 
the two adjacent data states (Fig. 2, 202 and 204) are associated with two adjacent threshold voltage distributions (Fig. 2, 250; R1 and R2), and 
the control circuit searches for a minimum between the two adjacent threshold voltage distributions to revise the read signal (Fig. 4, 104a; Yang Fig. 5).
As per claim 8:
	Tsang teaches an apparatus comprising: 
a non-volatile memory (Fig. 3, 350) including a plurality of memory cells (Fig. 2); and 
a control circuit in communication with the plurality of memory cells (Fig. 3, 300), and configured to: 
perform an operation (Fig. 6, 604; Fig. 9, 900) to revise a first signal (Fig. 2, R1-R5) based on comparisons of the numbers of memory cells from among the plurality of memory cells in a group (Fig. 2, 210-213) having a value of a data state in adjacent areas (Fig. 2, 250; cell 2 has a 0 to 1 bit flip as explained in paragraph 31.  The 0 and 1 states are adjacent data states as shown by 202 and 204); 
establish a second signal based on a result of the operation (Fig. 5, estimated threshold); and 
use the second signal to distinguish between two adjacent data states stored in the group (Fig. 2, final threshold voltage R is to distinguish between 202 and 204).
Not explicitly disclosed is wherein the adjacent areas include a first area having a first data state associated with a first threshold voltage distribution, and a second area adjacent to the first area and having a second data state associated with a second threshold voltage distribution greater than the first threshold voltage distribution, and the control circuit is configured to increase a level of the first signal and to provide the first signal having increased level as the second signal when a number of memory cells from among the plurality of memory cells in the first area having the second data state is greater than a number of memory cells from among the plurality of memory cells in the second area having the first data state.  However, Yang in an analogous art teaches:
wherein the adjacent areas include a first area having a first data state associated with a first threshold voltage distribution (Fig. 5, “1”), and a second area adjacent to the first area and having a second data state associated with a second threshold voltage distribution greater than the first threshold voltage distribution (Fig. 5, “0”), and 
the control circuit is configured to increase a level of the first signal and to provide the first signal having increased level as the second signal (Fig. 5, X+) when a number of memory cells from among the plurality of memory cells in the first area having the second data state is greater than a number of memory cells from among the plurality of memory cells in the second area having the first data state (col. 5, lines 44-46 and 55-58).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the technique of Yang to determine the threshold voltage of Tsang.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have allowed adjusting the threshold voltage adaptively on the fly (col. 4, lines 6-9).
As per claim 11:	Yang further teaches the apparatus of claim 8, wherein the control circuit is configured to decrease the level of the first signal (Fig. 5, X-) and to provide the first signal having decreased level as the second signal when the number of memory cells in the first area having the second data state is less than the number of memory cells in the second area having the first data state (col. 5, lines 44-46 and 55-58).
As per claim 12:	Yang further teaches the apparatus of claim 8, wherein the control circuit is configured to maintain the level of the first signal without adjustment and to provide the first signal maintained without adjustment as the second signal when the number of memory cells in the first area having the second data state is the same as the number of memory cells in the second area having the first data state (col. 2, lines 34-38).
As per claim 13:	Tsang teaches an apparatus comprising: 
a non-volatile memory (Fig. 3, 350) including a plurality of memory cells (Fig. 2); and 
a control circuit in communication with the plurality of memory cells (Fig. 3, 300), 
wherein the plurality of memory cells are grouped in adjacent areas including a first area having a first data state associated with a first threshold voltage distribution (Fig. 2, 202), and a second area adjacent to the first area and having a second data state associated with a second threshold voltage distribution greater than the first threshold voltage distribution (Fig. 2, 204).
Not explicitly disclosed is the control circuit is configured to determine a magnitude of a read signal based on a difference between a number of flip errors in memory cells from among the plurality of memory cells in the first area, and a number of flip errors in memory cells from among the plurality of memory cells in the second area, and to distinguish between the first and second data states stored in the group of the plurality of memory cells using the read signal having the determined magnitude.  However, Yang in an analogous art teaches:
a control circuit is configured to determine a magnitude of a read signal (Fig. 5, X; col. 5, lines 43-44; Vref) based on a difference between a number of flip errors in memory cells from among the plurality of memory cells in the first area, and a number of flip errors in memory cells from among the plurality of memory cells in the second area (col. 2, lines 59-62; col. 5, lines 44-46 and 55-58), and to distinguish between the first and second data states stored in the group of the plurality of memory cells using the read signal having the determined magnitude (Fig. 1, Vref).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the technique of Yang to determine the threshold voltage of Tsang.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have allowed adjusting the threshold voltage adaptively on the fly (col. 4, lines 6-9).
As per claim 14:	Yang further teaches the apparatus of claim 13, wherein the control circuit is configured to increase the magnitude of the read signal (Fig. 5, X+) when the number of flip errors among the plurality of memory cells in the first area is greater than the number of flip errors among the plurality of memory cells in the second area (col. 5, lines 44-46 and 55-58).
As per claim 15:	Yang further teaches the apparatus of claim 13, wherein the control circuit is configured to decrease the magnitude of the read signal (Fig. 5, X-) when the number of flip errors among the plurality of memory cells in the first area is less than the number of flip errors among the plurality of memory cells in the second area (col. 5, lines 44-46 and 55-58).
As per claim 16:	Yang further teaches the apparatus of claim 13, wherein the control circuit is configured to maintain the magnitude of the read signal without adjustment when the number of flip errors among the plurality of memory cells in the first area is the same as the number of flip errors among the plurality of memory cells in the second area (col. 2, lines 34-38).
As per claim 17:	Tsang further teaches the apparatus of claim 13, wherein the plurality of memory cells comprise single level cells (Fig. 2).
As per claim 18:	Tsang further teaches the apparatus of claim 13, wherein the plurality of memory cells comprise multi-level cells (Fig. 10).

Claim(s) 2, 6, 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang in view of Yang in view of Sharon et al (US Pat. Pub. 2015/0085573; hereinafter referred to as Sharon).
As per claim 2:
	Yang teaches the apparatus of claim 1, wherein the read signal is a voltage level (Fig. 5, X axis).  Not explicitly disclosed is that the voltage level is a read voltage level.  However, Sharon in an analogous art teaches read voltage levels VA-VG (Fig. 1; paragraph 25).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to consider the voltages shown by Yang in Fig. 5 as read voltages.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would only have been a matter of notation, as shown by Sharon.
As per claim 6:	Tsang and Yang teach the apparatus of claim 1.  Not explicitly disclosed is wherein the control circuit performs an error correction on data sensed from the group prior to establishing the final read signal.  However, Sharon in an analogous art teaches performing ECC on data to determine bit flips (Fig. 1, 142) prior to establishing the final read signal (Fig. 1, 146).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform ECC on the data of Tsang.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Tsang requires determining bit flip counts, and Sharon teaches determining bit flip counts using ECC.
As per claim 9:
	Tsang teaches the apparatus of claim 8, wherein the first signal is a voltage level (Fig. 2, X axis), and the second signal is a revised voltage level (Fig. 5, estimated threshold).  Not explicitly disclosed is that the voltage level is a read voltage level and the revised voltage level is a revised read voltage level.  However, Sharon in an analogous art teaches read voltage levels VA-VG (Fig. 1; paragraph 25) and a revised read voltage level VA (Fig. 1, 191-195).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to consider the voltages shown by Tsang in Fig. 2 as read voltages.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would only have been a matter of notation, as shown by Sharon.As per claim 10:	Tsang teaches the apparatus of claim 8, wherein the first signal is a voltage level (Fig. 2, X axis), and the second signal is a revised voltage level (Fig. 5, estimated threshold).  Not explicitly disclosed is that the first signal is a read threshold voltage level, and the second signal is a revised read threshold voltage level.  However, Sharon in an analogous art teaches read threshold voltage levels VA-VG (Fig. 1; paragraph 25) and a revised read threshold voltage level VA (Fig. 1, 191-195).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to consider the voltages shown by Tsang in Fig. 2 as read voltages.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would only have been a matter of notation, as shown by Sharon.
As per claim 19:	Tsang teaches the apparatus of claim 13, wherein the read signal is a voltage level (Fig. 5, X axis).  Not explicitly disclosed is that the voltage level is a read voltage level.  However, Sharon in an analogous art teaches read voltage levels VA-VG (Fig. 1; paragraph 25).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to consider the voltages shown by Yang in Fig. 5 as read voltages.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would only have been a matter of notation, as shown by Sharon.
As per claim 20:	Tsang teaches the apparatus of claim 13, wherein the read signal is a voltage level (Fig. 2, X axis).  Not explicitly disclosed is that the read signal is a read threshold voltage level.  However, Sharon in an analogous art teaches read threshold voltage levels VA-VG (Fig. 1; paragraph 25).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to consider the voltages shown by Tsang in Fig. 2 as read voltages.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would only have been a matter of notation, as shown by Sharon.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang in view of Yang in view of Grube et al (US Pat. Pub. 2011/0029842; hereinafter referred to as Grube).
As per claim 4:	Tsang and Yang teach the apparatus of claim 1.  Not explicitly disclosed is wherein the operation to revise the read signal comprises: reading respective segments from the plurality of memory cells; generating an output codeword based on the segments; and performing an error correction decoding on the output codeword.  However, Grube in an analogous art teaches:
reading respective segments from the plurality of memory cells (Fig. 10, 180); 
generating an output codeword based on the segments (Fig. 10, 182; an output codeword is necessarily generated in order to perform the decoding since it is the output codeword that is decoded); and 
performing an error correction decoding on the output codeword (Fig. 10, 182).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to read and decode respective memory segments of Tsang as taught by Grube.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would allowed the data to still be accurately recovered should one of the storage devices fail (paragraph 52).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111